Citation Nr: 1538484	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  04-10 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) due to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Maxwell D. Kinman, Attorney



WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran, who died in December 2001, served on active duty from January 1959 to March 1962.  The appellant is his surviving spouse.  

In July 2002, the RO denied the appellant's claim of entitlement to DIC due to the claim of service connection for the cause of the Veteran's death.  The appellant disagreed with that decision, and appealed to the Board of Veterans' Appeals.  

In October 2006, during the course of the appeal, the appellant had a video conference with the Acting Veterans Law Judge whose signature appears at the end of this decision.  

In December 2006 the Board denied the claim, and the appellant appealed to the United States Court of Appeals for Veterans Claims (Court).  In a November 2009 Memorandum Decision, the Court vacated the Board's denial of the claim for service connection for the cause of the Veteran s death, and remanded that issue to the Board.  In foot note 2, the Court found that the portion of the appellant's claim that dealt with DIC under 38 USCA § 1318 had not been appealed.  Thus, the Board finds that the remaining issue for resolution is entitlement to DIC due to service connection for the cause of the Veteran's death.  

Since November 2009, this case has been before the Board on several occasions, the last time in March 2014.  At that time, the Board confirmed and continued the RO's denial of entitlement to DIC due to service connection the cause of the Veteran's death.  

In May 2014, pursuant to a joint motion by the appellant and the VA, the Court vacated the Board's March 2014 decision and remanded the matter to the Board for action consistent with the terms of the joint motion.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  The VA will notify the appellant if further action is required.


REMAND

In February 2010, the Veteran's claims file was reviewed by a VA physician (hereinafter reviewing VA physician) to determine whether it was at least as likely as not (at least a 50/50 chance) that the Veteran's fatal cardio-pulmonary arrest was related to any disease or injury in service or to a disease or injury for which service connection had already been established.  
In May 2011, the appellant submitted 11 interrogatories for the reviewing VA physician and requested a copy of his curriculum vitae.  To date, those interrogatories have not been submitted to the reviewing VA physician for response, nor has a copy of his curriculum vitae been provided to the appellant.  Accordingly, the case is REMANDED for the following actions:

1.  The AOJ must refer the Veteran's claims file to the VA physician who reviewed the Veteran's claims file in February 2011 and provided an opinion as to the cause of the Veteran's death.  

The AOJ must request a copy of the reviewing VA physician's curriculum vitae.  

The AOJ must submit a copy of the appellant's May 2011 interrogatories for response to the reviewing VA physician.  

Efforts to obtain a copy of the reviewing VA physician's curriculum vitae and his responses to the appellant's interrogatories must continue until it is determined that further attempts to obtain them would be futile.  38 U.S.C.A. § 5103A(b) (West 2014); 38 C.F.R. § 3.159(c) (2014).

A failure to respond or a negative response to any request must be noted in writing and associated with the claims file.  

2. When the actions in part 1 have been completed, the AOJ must undertake any other indicated development.  Then, the AOJ must readjudicate the appellant's claim of entitlement to DIC due to the cause of the Veteran's death. 

If the benefit sought on appeal is not granted to the appellant's satisfaction, she and her representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond. Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  

The appellant need take no action unless she is notified to do so.  However, she is advised that she has the right to submit any additional evidence and/or argument on the matter the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
C. KEDEM
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


